DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 06/13/2022.
Claims 1-9, 11-16, 18-23, 25-28 and 30-34 are pending.
Claims 10, 17, 24 and 29 have been cancelled.
Claims 31-34 are added new.

Response to Arguments
Applicant’s arguments filed on 06/13/2022 with respect to claims 1-9, 11-16, 18-23, 25-28 and 30-34  have been considered but are moot because the new ground of rejection based current combination of references, necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 6, 8, 9, 11-14, 16, 19-23, 25-28 and 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (WO 2018132237 A2, of IDS, hereinafter ‘BAI’) in view Nammi, SaiRamesh (US 20210021317 A1, of record, hereinafter ‘NAMMI’) and with further in view of Zhang et al. (US 20180367277 A1, hereinafter ‘ZHANG’).
Regarding claim 1, BAI teaches a method of wireless communication performed by a user equipment (UE) (Fig. 1, [0025] he wireless communications system (also referred to as a wireless wide area network (WWAN)) includes base stations 102, UEs 104, and an Evolved Packet Core (EPC) 160. [0034] the UE 104 / eNB 102 (or gNB as discussed below) may be configured to select a time-frequency resource for a phase tracking reference signals (PT-RS) based on a condition of a communication system, and transmit an indication of the selected time-frequency resource to a second wireless communication device (198)), comprising:
transmitting, to a network entity, a report that indicates a phase tracking reference signal (PTRS) density for a PTRS ([0057] the number of PT-RS pilot signals may be chosen based on MCS and scheduled frequency bands (PTRS density by number). The PT-RS pilot signal location may also be chosen based on channel conditions. For example, the PT-RS pilot signal locations may be selected to be the tones/resource blocks (RBs) with best channel conditions (e.g., highest SINR) (PTRS density by location). Such selections may be transmitted from the UE to the gNB using, for example, a CSI-RS report. See also [0052] PT-RS density may be number of PT-RS patterns and location); and
receiving, from the network entity via a downlink shared channel, the PTRS in accordance with the PTRS density based at least in part on the report (Fig. 5, [0085] S504. The transmit device sends the one or more OFDM symbols to which the PTRS is mapped to a receive device),
BAI does not expressly disclose wherein the report indicates the PTRS density with a granularity equal to 5, 10, 20, 30, 40, 50, or 100; and receiving, from the network entity via a downlink shared channel, the PTRS in accordance with the PTRS density based at least in part on the report, wherein, depending on the PTRS density, the PTRS is received every 5 symbols, every 10 symbols, every 20 symbols, every 30 symbols, every 40 symbols, every 50 symbols, or every 100 symbols. 
In an analogous art, NAMMI teaches wherein the report indicates the PTRS density with a granularity ([0050] In some embodiments, the UE 102 can be configured to apply the predefined or default PTRS density value (e.g., L=2 and K=5, zero, or another value) for subsequent CSI computations for the link/channel established between the UE 102 and the network node 104 so long as the PTRS mode remains enabled/activated (and the connection is not otherwise disabled). In other embodiments, as discussed infra with reference to FIG. 6, the UE 102 can be configured to apply the predefined or default PTRS density value for the initial CSI computation reported to the network node 104 in response to the initial reception of the PTRS activation signal, and then apply a more accurate PTRS density value for subsequent CSI computations.);
receiving, from the network entity via a downlink shared channel, the PTRS in accordance with the PTRS density based at least in part on the report ([0050] the UE 102 can be configured to apply the predefined or default PTRS density value for the initial CSI computation reported to the network node 104 in response to the initial reception of the PTRS activation signal, and then apply a more accurate PTRS density value for subsequent CSI computations. (Fig. 5, Steps 504, 506, 508, Fig. 6, Steps 608, 610, [0069] at 604, the UE 102 can provide the updated CSI report and optionally the updated PTRS density, to the network node 104. At 606, the network node 104 can determine updated scheduling parameters for the downlink transmission based on the updated CSI. At 608, the network node 104 can provide the UE with DCI information, such as the updated scheduling parameters, via the downlink control channel, and at 610, the network node 104 can configure and transmit the data traffic, the DMRS, and the PTRS via the data traffic channel in accordance with the updated scheduling parameters).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NAMMI to the system of BAI in order to take the advantage of a method for provide an efficient solution for computing an accurate CSI at the UE that accounts for PTRS density (NAMMI: [0045]).
BAI and NAMMI do not explicitly disclose PTRS density with a granularity equal to 5, 10, 20, 30, 40, 50, or 100, and wherein, depending on the PTRS density, the PTRS is received every 5 symbols, every 10 symbols, every 20 symbols, every 30 symbols, every 40 symbols, every 50 symbols, or every 100 symbols.
 In an analogous art, ZHANG teaches PTRS density with a granularity equal to 5, 10, 20, 30, 40, 50, or 100 ([0111] Specifically, a larger subcarrier spacing indicates a smaller PTRS time domain density, and this is represented by Density=1/└SC/SC.sub.0/α.sub.0┘ or Density=1/┌SC/SC.sub.0/α.sub.0┐. Density indicates the time domain density. For example, if a value of Density is 1/3, it indicates that one PTRS is mapped to every three OFDM symbols. SC indicates a current subcarrier spacing, SC.sub.0 is a reference subcarrier spacing, α.sub.0 is a constant, and └ ┘ and ┌ ┐ respectively indicate rounding down and rounding up. [0114] Further, when the time domain density is less than 1, for example, the time domain density is 1/5)
wherein, depending on the PTRS density, the PTRS is received every 5 symbols, every 10 symbols, every 20 symbols, every 30 symbols, every 40 symbols, every 50 symbols, or every 100 symbols ([0111] For example, if a value of Density is 1/3, it indicates that one PTRS is mapped to every three OFDM symbols. SC indicates a current subcarrier spacing, SC.sub.0 is a reference subcarrier spacing, α.sub.0 is a constant, and └ ┘ and ┌ ┐ respectively indicate rounding down and rounding up. [0114] Further, when the time domain density is less than 1, for example, the time domain density is 1/5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ZHANG to the system of BAI and NAMMI in order to take the advantage of a method providing compromise between performance and overheads to determine the quantity of phase noise reference signals reducing overhead while estimating for increased of phase noise with higher frequency band  (ZHANG: [0006-0007]).

Regarding claim 2, BAI teaches wherein the PTRS density is based at least in part on one or more of: a modulation and coding scheme (MCS), a signal-to-noise ratio (SNR), or a measured phase noise level associated with the UE ([0048] Phase errors may be caused by phase noise (PN). [0050] For a given communication link with a given channel model and SNR/MCS/PN, an increased number of PT-RS pilot signals may lead to a performance gain, e.g., increased data rate. [0055] In an aspect, a first device (UE or gNB) may select the device's preferred frequency domain pattern(s). The frequency domain pattern(s) may include the number of PT- RS pilot signals, the tone locations, and the port mapping. [0056] In some aspects, the recommendation for frequency patterns may be made based on MCS, channel conditions, e.g., SNR, interference at each subband, PN property (of each port), scheduled bandwidth, port/layer mapping. A PN property may include, for example, the power and frequency response as defined in frequency domain, power spectrum density, or a PN mask. (PTRS density by number is based on measured phase noise level associated with the UE) [0057] For example, the number of PT-RS pilot signals may be chosen based on MCS and scheduled frequency bands (PTRS density by number is based on MCS). The PT-RS pilot signal location may also be chosen based on channel conditions. For example, the PT-RS pilot signal locations may be selected to be the tones/resource blocks (RBs) with best channel conditions (e.g., highest SINR) (PTRS density by number is based on SNR)).  

Regarding claim 3, BAI teaches receiving, from network entity, a channel state information (CSI) reference signal (CSI-RS) ([0057] Such selections may be transmitted from the UE to the gNB using, for example, a CSI-RS report. [0064] A first device (gNB/UE) may send a request to a second device (UE/gNB, respectively) to ask for recommendations of frequency patterns, and/or to request to send certain information that the gNB/UE may need to select the frequency domain pattern. The information may include, but is not limited to subband channel state (SNR and interference), PN information at the UE/gNB (e.g. PN mask, how the PN correlates at different ports) and other information to select a frequency pattern for the PT-RS. Such request from a gNB to UE may be sent by CSI-RS/signaling to setup CSI-RS. );
transmitting, to the base station, a CSI report that includes CSI associated with the UE based at least in part on the CSI-RS ([0057] Such selections may be transmitted from the UE to the gNB using, for example, a CSI-RS report.); and
determining the SNR based at least in part on the CSI associated with the UE ([0057] The PT-RS pilot signal location may also be chosen based on channel conditions. For example, the PT-RS pilot signal locations may be selected to be the tones/resource blocks (RBs) with best channel conditions (e.g., highest SINR) (UE determines the SNR). Such selections may be transmitted from the UE to the gNB using, for example, a CSI-RS report. (indicating determined highest SNR is based on CSI-RS). See also [0064] The information may include, but is not limited to subband channel state (SNR and interference), PN information at the UE/gNB (e.g. PN mask, how the PN correlates at different ports) and other information to select a frequency pattern for the PT-RS. Such request from a gNB to UE may be sent by CSI-RS/signaling to setup CSI-RS).  

Regarding claim 4, BAI teaches determining the MCS based at least in part on downlink information received from the base station via a downlink channel ([0057] For example, the number of PT-RS pilot signals may be chosen based on MCS and scheduled frequency bands. [0078] information may be conveyed from gNB to UE using CSI-RS. [0097] receive at least one of information or a reference signal from the second device to assist the second device in determining the resource and determine a time-frequency resource based on the received at least one of an indication of the selected time-frequency resource or the received at least one of information or a reference signal. The condition may include at least one of scheduled bandwidth, MCS, channel frequency response, SNR, interference, PN property, port mapping. In an aspect, the condition may be received at the first wireless (UE) communication device from the second wireless communication device (eNB)).
BAI does not explicitly disclose determining the MCS based at least in part on downlink information received from the base station via a downlink control channel.
In an analogous art, NAMMI teaches determining the MCS based at least in part on downlink information received from the base station via a downlink control channel ([0066] the DCI can identify the scheduled MCS and the allocated bandwidth from which the PTRS density can be determined);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NAMMI to the system of BAI and ZHANG in order to take the advantage of a method for provide an efficient solution for computing an accurate CSI at the UE that accounts for PTRS density (NAMMI: [0045]).

Regarding claim 5, BAI teaches receiving, from the network entity, an initial PTRS earlier in time as compared to the PTRS ([0054] signaling methods may be used to select PT-RS pilot signal frequency domain patterns (e.g., time-frequency locations for PT-RS pilot signals) based on channel condition and scheduled bandwidth. [0079] The number of PT-RS pilot signals may be increased or decreased (indicating initial and subsequent PTRS) as needed based on the operation of the communication system. For example, the number of PT-RS pilot signals may be changed based on changes in the channel conditions. Changes in channel conditions may be indicated using the information sent through the signaling defined herein (subsequent PTRS is changed after information signalling)); and
determining the measured phase noise level based at least in part on the initial PTRS received from the base station ([0050] A higher SNR in the PT-RS pilot signals may provide a more accurate phase error estimation (received PT-RS pilot measurement). PT-RS frequency domain pattern selection may depend on scheduled bandwidth and channel conditions. Increasing the number of PT-RS pilot signals may provide more accurate phase error estimation. [0051] The required number of PT-RS pilot signals to achieve certain performance requirement, e.g. a bit error rate less than 0.5%, 1 %, 2%, some other bit error rate, or some other performance metric, for a given scheduled bandwidth may depend on a number of factors, such as channel conditions. A communication system with too few PT- RS signals may result in more retransmissions due to channel errors (the phase error estimation based on fewer first set or initial PT-RS signal is not accurate); the PT-RS signal configuration may be selected based on the channel conditions and/or bandwidth. In some aspects, the UE and eNB may "negotiate" an appropriate PT-RS configuration. [0054] signaling methods may be used to select PT-RS pilot signal frequency domain patterns (e.g., time-frequency locations for PT-RS pilot signals) based on channel condition and scheduled bandwidth. [0079] the number of PT-RS pilot signals may be changed based on changes in the channel conditions (the number for the initial PT-RS signal may be changed due to inaccurate phase error estimation for changed channel condition)).  

Regarding claim 6, BAI teaches receiving, from the network entity, an instruction to use an increased MCS, and receiving, from the base station, the PTRS with an increased PTRS density based at least in part on the increased MCS ([0049] a higher MCS implies that a higher SNR may be needed for same error rate. A higher MCS, a higher scheduled bandwidth, a higher SNR, and/or higher interference may require more PTRS tones. [0057] For example, the number of PT-RS pilot signals may be chosen based on MCS and scheduled frequency bands. [0062] In an aspect, a device (gNB/UE) may transmit the PT-RS using the specified pattern. [0079] The number of PT-RS pilot signals may be increased or decreased as needed based on the operation of the communication system).

Regarding claim 8, BAI teaches estimating a phase noise associated with the PTRS based at least in part on the PTRS density ([0050] Increasing the number of PT-RS pilot signals (higher PTRS density) may provide more accurate phase error estimation).

Regarding claim 9, BAI teaches wherein the PTRS density is associated with a time domain ([0049] FIG. 4 illustrates PT-RS pilot signals (also referred to as PT-RS pilot tones) for a Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) communication system. PT-RS pilot signals may be continuous (as illustrated) or discontinuous in the time domain. [0052] Illustrated in FIG. 4, pattern. The density of PT-RS pilot signals may be fixed both in the number of PT-RS patterns, e.g., 1 PT-RS tone per 48 tones, 1 PT-RS tone per 96 tones and the locations of the PT-RS tones may be fixed at particular time-frequency resource "locations.". [0080] For example, in FIG. 7, PT-RS symbols may be distributed over every other 3 data symbols (time domain PTRS density).).  
 
Regarding claim 11, BAI is silent about transmitting, to the network entity, an updated report that indicates an updated density for a subsequent PTRS.
  In analogous art, NAMMI teaches transmitting, to the network entity, an updated report that indicates an updated density for a subsequent PTRS (Fig. 6, blocks 602, 604, [0068] With reference now to FIG. 6 in association with reference to FIG. 5, at 702, the UE can determine an updated PTRS density based on the DCI for the current data traffic channel transmission transmitted via the data traffic channel at 514. The 102 UE can further compute updated CSI based on the updated PTRS density. For example, after the UE reports the initial CSI to the network node 104 at 508, the network node 104 can provide the UE 102 with information that identifies or indicates an actual PTRS density selected for application by the network node 104 in association with the scheduled downlink data traffic transmissions transmitted to the UE via the data traffic channel. [0069] at 604, the UE 102 can provide the updated CSI report and optionally the updated PTRS density, to the network node 104).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NAMMI to the system of BAI and ZHANG in order to take the advantage of a method for provide an efficient solution for computing an accurate CSI at the UE that accounts for PTRS density (NAMMI: [0045]).

Regarding claim 12, BAI teaches a method of wireless communication performed by a network entity (Fig. 1, [0025] he wireless communications system (also referred to as a wireless wide area network (WWAN)) includes base stations 102, UEs 104, and an Evolved Packet Core (EPC) 160. [0034] the UE 104 / eNB 102 (or gNB as discussed below) may be configured to select a time-frequency resource for a phase tracking reference signals (PT-RS) based on a condition of a communication system, and transmit an indication of the selected time-frequency resource to a second wireless communication device (198).), comprising:
receiving, from a user equipment (UE), a report that indicates a phase tracking reference signal (PTRS) density for a PTRS ([0057] the number of PT-RS pilot signals may be chosen based on MCS and scheduled frequency bands (PTRS density by number). The PT-RS pilot signal location may also be chosen based on channel conditions. For example, the PT-RS pilot signal locations may be selected to be the tones/resource blocks (RBs) with best channel conditions (e.g., highest SINR) (PTRS density by location). Such selections may be transmitted from the UE to the gNB using, for example, a CSI-RS report. See also [0052] PT-RS density may be number of PT-RS patterns and location); and
transmitting, to the UE via a downlink shared channel, the PTRS in accordance with the PTRS density based at least in part on the report (Fig 4, [0049] FIG. 4 illustrates PT-RS pilot signals (also referred to as PT-RS pilot tones) for a Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) communication system. [0058] Upon receiving the selections, the receiving device (gNB or UE, depending on which device makes the selection UE or gNB) may send an acknowledgement signaling to inform which recommended partem will be used. [0061] The acknowledge signaling/alternative pattern indication may be sent in DCI from gNB to UE. The acknowledge signaling/alternative pattern indication may also be sent in a front loaded control symbol (e.g., a DCI in a PDCCH) of a data slot that contains the PT-RS pilot signal time-frequency resources. [0062] In an aspect, a device (gNB/UE) may transmit the PT-RS using the specified pattern).  
BAI does not expressly disclose wherein the report indicates the PTRS density with a granularity equal to 5, 10, 20, 30, 40, 50, or 100; transmitting, to the UE via a downlink shared channel, the PTRS in accordance with the PTRS density based at least in part on the report, wherein, depending on the PTRS density, the PTRS is transmitted every 5 symbols, every 10 symbols, every 20 symbols, every 30 symbols, every 40 symbols, every 50 symbols, or every 100 symbols.
In an analogous art, NAMMI teaches wherein the report indicates the PTRS density with a granularity ([0050] In some embodiments, the UE 102 can be configured to apply the predefined or default PTRS density value (e.g., L=2 and K=5, zero, or another value) for subsequent CSI computations for the link/channel established between the UE 102 and the network node 104 so long as the PTRS mode remains enabled/activated (and the connection is not otherwise disabled). In other embodiments, as discussed infra with reference to FIG. 6, the UE 102 can be configured to apply the predefined or default PTRS density value for the initial CSI computation reported to the network node 104 in response to the initial reception of the PTRS activation signal, and then apply a more accurate PTRS density value for subsequent CSI computations.);
transmitting, to the UE via a downlink shared channel, the PTRS in accordance with the PTRS density based at least in part on the report ([0050] the UE 102 can be configured to apply the predefined or default PTRS density value for the initial CSI computation reported to the network node 104 in response to the initial reception of the PTRS activation signal, and then apply a more accurate PTRS density value for subsequent CSI computations. (Fig. 5, Steps 504, 506, 508, Fig. 6, Steps 608, 610, [0069] at 604, the UE 102 can provide the updated CSI report and optionally the updated PTRS density, to the network node 104. At 606, the network node 104 can determine updated scheduling parameters for the downlink transmission based on the updated CSI. At 608, the network node 104 can provide the UE with DCI information, such as the updated scheduling parameters, via the downlink control channel, and at 610, the network node 104 can configure and transmit the data traffic, the DMRS, and the PTRS via the data traffic channel in accordance with the updated scheduling parameters).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NAMMI to the system of BAI in order to take the advantage of a method for provide an efficient solution for computing an accurate CSI at the UE that accounts for PTRS density (NAMMI: [0045]).
BAI and NAMMI do not explicitly disclose PTRS density with a granularity equal to 5, 10, 20, 30, 40, 50, or 100, and wherein, depending on the PTRS density, the PTRS is received every 5 symbols, every 10 symbols, every 20 symbols, every 30 symbols, every 40 symbols, every 50 symbols, or every 100 symbols.
 In an analogous art, ZHANG teaches PTRS density with a granularity equal to 5, 10, 20, 30, 40, 50, or 100 ([0111] Specifically, a larger subcarrier spacing indicates a smaller PTRS time domain density, and this is represented by Density=1/└SC/SC.sub.0/α.sub.0┘ or Density=1/┌SC/SC.sub.0/α.sub.0┐. Density indicates the time domain density. For example, if a value of Density is 1/3, it indicates that one PTRS is mapped to every three OFDM symbols. SC indicates a current subcarrier spacing, SC.sub.0 is a reference subcarrier spacing, α.sub.0 is a constant, and └ ┘ and ┌ ┐ respectively indicate rounding down and rounding up. [0114] Further, when the time domain density is less than 1, for example, the time domain density is 1/5)
wherein, depending on the PTRS density, the PTRS is received every 5 symbols, every 10 symbols, every 20 symbols, every 30 symbols, every 40 symbols, every 50 symbols, or every 100 symbols ([0111] For example, if a value of Density is 1/3, it indicates that one PTRS is mapped to every three OFDM symbols. SC indicates a current subcarrier spacing, SC.sub.0 is a reference subcarrier spacing, α.sub.0 is a constant, and └ ┘ and ┌ ┐ respectively indicate rounding down and rounding up. [0114] Further, when the time domain density is less than 1, for example, the time domain density is 1/5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ZHANG to the system of BAI and NAMMI in order to take the advantage of a method providing compromise between performance and overheads to determine the quantity of phase noise reference signals reducing overhead while estimating for increased of phase noise with higher frequency band  (ZHANG: [0006-0007]).

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 11.

Regarding claim 19, BAI teaches a user equipment (UE) for wireless communication (Fig. 1, [0025] he wireless communications system (also referred to as a wireless wide area network (WWAN)) includes base stations 102, UEs 104, and an Evolved Packet Core (EPC) 160. [0034] the UE 104 / eNB 102 (or gNB as discussed below) may be configured to select a time-frequency resource for a phase tracking reference signals (PT-RS) based on a condition of a communication system, and transmit an indication of the selected time-frequency resource to a second wireless communication device (198). (Fig. 3, [0038]) FIG. 3 is a block diagram of a base station 310 in communication with a UE 350 in an access network), comprising:
a memory (Fig. 3, memory 360); and one or more processors (Fig. 3, controller/processor 359) coupled to the memory, the one or more processors configured ([0041] The controller/processor 359 can be associated with a memory 360 that stores program codes and data) to:
transmit, to a network entity, a report that indicates a phase tracking reference signal (PTRS) density for a PTRS ([0057] the number of PT-RS pilot signals may be chosen based on MCS and scheduled frequency bands (PTRS density by number). The PT-RS pilot signal location may also be chosen based on channel conditions. For example, the PT-RS pilot signal locations may be selected to be the tones/resource blocks (RBs) with best channel conditions (e.g., highest SINR) (PTRS density by location). Such selections may be transmitted from the UE to the gNB using, for example, a CSI-RS report. See also [0052] PT-RS density may be number of PT-RS patterns and location); and
receive, from the network entity via a downlink shared channel, the PTRS in accordance with the PTRS density based at least in part on the report (Fig 4, [0049] FIG. 4 illustrates PT-RS pilot signals (also referred to as PT-RS pilot tones) for a Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) communication system. [0058] Upon receiving the selections, the receiving device (gNB or UE, depending on which device makes the selection UE or gNB) may send an acknowledgement signaling to inform which recommended partem will be used. [0061] The acknowledge signaling/alternative pattern indication may be sent in DCI from gNB to UE. The acknowledge signaling/alternative pattern indication may also be sent in a front loaded control symbol (e.g., a DCI in a PDCCH) of a data slot that contains the PT-RS pilot signal time-frequency resources. [0062] In an aspect, a device (gNB/UE) may transmit the PT-RS using the specified pattern).  
BAI does not expressly disclose wherein the report indicates the PTRS density with a granularity equal to 5, 10, 20, 30, 40, 50, or 100; receive, from the network entity via a downlink shared channel, the PTRS in accordance with the PTRS density based at least in part on the report, wherein, depending on the PTRS density, the PTRS is received every 5 symbols, every 10 symbols, every 20 symbols, every 30 symbols, every 40 symbols, every 50 symbols, or every 100 symbols.
In an analogous art, NAMMI teaches wherein the report indicates the PTRS density with a granularity ([0050] In some embodiments, the UE 102 can be configured to apply the predefined or default PTRS density value (e.g., L=2 and K=5, zero, or another value) for subsequent CSI computations for the link/channel established between the UE 102 and the network node 104 so long as the PTRS mode remains enabled/activated (and the connection is not otherwise disabled). In other embodiments, as discussed infra with reference to FIG. 6, the UE 102 can be configured to apply the predefined or default PTRS density value for the initial CSI computation reported to the network node 104 in response to the initial reception of the PTRS activation signal, and then apply a more accurate PTRS density value for subsequent CSI computations.);
receive, from the network entity via a downlink shared channel, the PTRS in accordance with the PTRS density based at least in part on the report ([0050] the UE 102 can be configured to apply the predefined or default PTRS density value for the initial CSI computation reported to the network node 104 in response to the initial reception of the PTRS activation signal, and then apply a more accurate PTRS density value for subsequent CSI computations. (Fig. 5, Steps 504, 506, 508, Fig. 6, Steps 608, 610, [0069] at 604, the UE 102 can provide the updated CSI report and optionally the updated PTRS density, to the network node 104. At 606, the network node 104 can determine updated scheduling parameters for the downlink transmission based on the updated CSI. At 608, the network node 104 can provide the UE with DCI information, such as the updated scheduling parameters, via the downlink control channel, and at 610, the network node 104 can configure and transmit the data traffic, the DMRS, and the PTRS via the data traffic channel in accordance with the updated scheduling parameters).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NAMMI to the system of BAI in order to take the advantage of a method for provide an efficient solution for computing an accurate CSI at the UE that accounts for PTRS density (NAMMI: [0045]).
BAI and NAMMI do not explicitly disclose PTRS density with a granularity equal to 5, 10, 20, 30, 40, 50, or 100, and wherein, depending on the PTRS density, the PTRS is received every 5 symbols, every 10 symbols, every 20 symbols, every 30 symbols, every 40 symbols, every 50 symbols, or every 100 symbols.
 In an analogous art, ZHANG teaches PTRS density with a granularity equal to 5, 10, 20, 30, 40, 50, or 100 ([0111] Specifically, a larger subcarrier spacing indicates a smaller PTRS time domain density, and this is represented by Density=1/└SC/SC.sub.0/α.sub.0┘ or Density=1/┌SC/SC.sub.0/α.sub.0┐. Density indicates the time domain density. For example, if a value of Density is 1/3, it indicates that one PTRS is mapped to every three OFDM symbols. SC indicates a current subcarrier spacing, SC.sub.0 is a reference subcarrier spacing, α.sub.0 is a constant, and └ ┘ and ┌ ┐ respectively indicate rounding down and rounding up. [0114] Further, when the time domain density is less than 1, for example, the time domain density is 1/5)
wherein, depending on the PTRS density, the PTRS is received every 5 symbols, every 10 symbols, every 20 symbols, every 30 symbols, every 40 symbols, every 50 symbols, or every 100 symbols ([0111] For example, if a value of Density is 1/3, it indicates that one PTRS is mapped to every three OFDM symbols. SC indicates a current subcarrier spacing, SC.sub.0 is a reference subcarrier spacing, α.sub.0 is a constant, and └ ┘ and ┌ ┐ respectively indicate rounding down and rounding up. [0114] Further, when the time domain density is less than 1, for example, the time domain density is 1/5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ZHANG to the system of BAI and NAMMI in order to take the advantage of a method providing compromise between performance and overheads to determine the quantity of phase noise reference signals reducing overhead while estimating for increased of phase noise with higher frequency band  (ZHANG: [0006-0007]).

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 11.

Regarding claim 26, BAI teaches a network entity for wireless communication (Fig. 1, [0025] he wireless communications system (also referred to as a wireless wide area network (WWAN)) includes base stations 102, UEs 104, and an Evolved Packet Core (EPC) 160. [0034] the UE 104 / eNB 102 (or gNB as discussed below) may be configured to select a time-frequency resource for a phase tracking reference signals (PT-RS) based on a condition of a communication system, and transmit an indication of the selected time-frequency resource to a second wireless communication device (198). (Fig. 3, [0038]) FIG. 3 is a block diagram of a base station 310 in communication with a UE 350 in an access network), comprising:
a memory (Fig. 3 memory 376); and
one or more processors (Fig. 3 controller/processor 375) coupled to the memory, the one or more processors configured ([0045] The controller/processor 375 can be associated with a memory 376 that stores program codes and data) to:
receive, from a user equipment (UE), a report that indicates a phase tracking reference signal (PTRS) density for a PTRS (([0057] the number of PT-RS pilot signals may be chosen based on MCS and scheduled frequency bands (PTRS density by number). The PT-RS pilot signal location may also be chosen based on channel conditions. For example, the PT-RS pilot signal locations may be selected to be the tones/resource blocks (RBs) with best channel conditions (e.g., highest SINR) (PTRS density by location). Such selections may be transmitted from the UE to the gNB using, for example, a CSI-RS report. See also [0052] PT-RS density may be number of PT-RS patterns and location); and
transmit, to the UE via a downlink shared channel, the PTRS in accordance with the PTRS density based at least in part on the report (Fig 4, [0049] FIG. 4 illustrates PT-RS pilot signals (also referred to as PT-RS pilot tones) for a Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) communication system. [0058] Upon receiving the selections, the receiving device (gNB or UE, depending on which device makes the selection UE or gNB) may send an acknowledgement signaling to inform which recommended partem will be used. [0061] The acknowledge signaling/alternative pattern indication may be sent in DCI from gNB to UE. The acknowledge signaling/alternative pattern indication may also be sent in a front loaded control symbol (e.g., a DCI in a PDCCH) of a data slot that contains the PT-RS pilot signal time-frequency resources. [0062] In an aspect, a device (gNB/UE) may transmit the PT-RS using the specified pattern).  
BAI does not expressly disclose wherein the report indicates the PTRS density with a granularity equal to 5, 10, 20, 30, 40, 50, or 100; transmit, to the UE via a downlink shared channel, the PTRS in accordance with the PTRS density based at least in part on the report, wherein, depending on the PTRS density, the PTRS is transmitted every 5 symbols, every 10 symbols, every 20 symbols, every 30 symbols, every 40 symbols, every 50 symbols, or every 100 symbols.
In an analogous art, NAMMI teaches wherein the report indicates the PTRS density with a granularity ([0050] In some embodiments, the UE 102 can be configured to apply the predefined or default PTRS density value (e.g., L=2 and K=5, zero, or another value) for subsequent CSI computations for the link/channel established between the UE 102 and the network node 104 so long as the PTRS mode remains enabled/activated (and the connection is not otherwise disabled). In other embodiments, as discussed infra with reference to FIG. 6, the UE 102 can be configured to apply the predefined or default PTRS density value for the initial CSI computation reported to the network node 104 in response to the initial reception of the PTRS activation signal, and then apply a more accurate PTRS density value for subsequent CSI computations.);
transmit, to the UE via a downlink shared channel, the PTRS in accordance with the PTRS density based at least in part on the report ([0050] the UE 102 can be configured to apply the predefined or default PTRS density value for the initial CSI computation reported to the network node 104 in response to the initial reception of the PTRS activation signal, and then apply a more accurate PTRS density value for subsequent CSI computations. (Fig. 5, Steps 504, 506, 508, Fig. 6, Steps 608, 610, [0069] at 604, the UE 102 can provide the updated CSI report and optionally the updated PTRS density, to the network node 104. At 606, the network node 104 can determine updated scheduling parameters for the downlink transmission based on the updated CSI. At 608, the network node 104 can provide the UE with DCI information, such as the updated scheduling parameters, via the downlink control channel, and at 610, the network node 104 can configure and transmit the data traffic, the DMRS, and the PTRS via the data traffic channel in accordance with the updated scheduling parameters).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of NAMMI to the system of BAI in order to take the advantage of a method for provide an efficient solution for computing an accurate CSI at the UE that accounts for PTRS density (NAMMI: [0045]).
BAI and NAMMI do not explicitly disclose PTRS density with a granularity equal to 5, 10, 20, 30, 40, 50, or 100, and wherein, depending on the PTRS density, the PTRS is received every 5 symbols, every 10 symbols, every 20 symbols, every 30 symbols, every 40 symbols, every 50 symbols, or every 100 symbols.
 In an analogous art, ZHANG teaches PTRS density with a granularity equal to 5, 10, 20, 30, 40, 50, or 100 ([0111] Specifically, a larger subcarrier spacing indicates a smaller PTRS time domain density, and this is represented by Density=1/└SC/SC.sub.0/α.sub.0┘ or Density=1/┌SC/SC.sub.0/α.sub.0┐. Density indicates the time domain density. For example, if a value of Density is 1/3, it indicates that one PTRS is mapped to every three OFDM symbols. SC indicates a current subcarrier spacing, SC.sub.0 is a reference subcarrier spacing, α.sub.0 is a constant, and └ ┘ and ┌ ┐ respectively indicate rounding down and rounding up. [0114] Further, when the time domain density is less than 1, for example, the time domain density is 1/5)
wherein, depending on the PTRS density, the PTRS is received every 5 symbols, every 10 symbols, every 20 symbols, every 30 symbols, every 40 symbols, every 50 symbols, or every 100 symbols ([0111] For example, if a value of Density is 1/3, it indicates that one PTRS is mapped to every three OFDM symbols. SC indicates a current subcarrier spacing, SC.sub.0 is a reference subcarrier spacing, α.sub.0 is a constant, and └ ┘ and ┌ ┐ respectively indicate rounding down and rounding up. [0114] Further, when the time domain density is less than 1, for example, the time domain density is 1/5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of ZHANG to the system of BAI and NAMMI in order to take the advantage of a method providing compromise between performance and overheads to determine the quantity of phase noise reference signals reducing overhead while estimating for increased of phase noise with higher frequency band  (ZHANG: [0006-0007]).

Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 11.
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth for claim 6.
Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Claims 7, 15, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (WO 2018132237 A2, of IDS, hereinafter ‘BAI’) in view Nammi, SaiRamesh (US 20210021317 A1, of record, hereinafter ‘NAMMI’) and with further in view of Zhang et al. (US 20180367277 A1, hereinafter ‘ZHANG’) with evidence by Mobasher et al. (US 20180091765 A1, of record, hereinafter ‘MOBASHER’).
Regarding claim 7, BAI teaches receiving, from the network entity, an instruction to use a reduced MCS; and receiving, from the network entity, the PTRS with a reduced PTRS density based at least in part on the reduced MCS ([0049] a higher MCS implies that a higher SNR may be needed for same error rate. A higher MCS, a higher scheduled bandwidth, a higher SNR, and/or higher interference may require more PTRS tones. (BAI implying for same error rate lower MCS may be used, and lowering MCS indicate may indicate lowering number of PTRS tones, lower MCS providing lower bit-error which is well known in the art as evidenced by MOBASHER [0099]) [0051] The required number of PT-RS pilot signals to achieve certain performance requirement, e.g. a bit error rate less than 0.5%, 1%, 2%, some other bit error rate, or some other performance metric, for a given scheduled bandwidth may depend on a number of factors , such as channel conditions. A system with too many PT-RS signals may utilize valuable system bandwidth for minimal decrease in channel error rate (therefore BAI teaching PTRS signal density can be reduced when higher number of PT-RS signals does not improve channel error rate) [0057] For example, the number of PT-RS pilot signals may be chosen based on MCS and scheduled frequency bands. [0062] In an aspect, a device (gNB/UE) may transmit the PT-RS using the specified pattern. [0079] The number of PT-RS pilot signals may be increased or decreased as needed based on the operation of the communication system).
MOBASHER [0099] Dynamic Adaptive Modulation and Coding (AMC), in which the modulation and coding scheme (MCS) is changed based on an indicator of channel quality in the PHY layer. A lower MCS value provides a lower bit error rate.  

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 7.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 7.
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth for claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SUN et al. (US 20200314817 A1), describing METHOD AND APPARATUS FOR TRANSMITTING DATA

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413